Citation Nr: 1506345	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-31 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the decision declaring the Veteran rehabilitated for purposes of the Vocational Rehabilitation and Employment (VR&E) program under the provisions of Chapter 31, Title 38, of the United States Code, was proper, to include the determination that an additional program for self-employment is not warranted for a non-profit business.

[The claim of entitlement to service connection for residuals of a head injury, to include due to in-service traumatic brain injury, is addressed in a separate decision.] 


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, with additional service in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 determination by the VR&E Services Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran provided testimony at a videoconference hearing before the undersigned in July 2014.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran overcame an employment handicap and was rehabilitated to the point of employability after receiving a Master's Degree in teaching and a second Master's Degree in education administration, as well as teaching certification.
 
2.  The Veteran was determined to be employable, although not optimally employed, and was given an opportunity to pursue another employment plan; he chose a non-profit self-employment track, for which VR&E benefits are not available, and he has electively chosen to continue his employment as a special education teacher and not pursue additional job placement services through VA.


CONCLUSION OF LAW

The criteria are not met for additional vocational rehabilitation services under Chapter 31, Title 38 of the United States Code.  38 U.S.C.A. § 3105 (West 2014); 38 C.F.R. §§ 21.70, 21.72, 21.196, 21.257, 21.283, 21.284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  In this case, however, specifically with regard to vocational rehabilitation services under Chapter 31, the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA, while relevant to Chapter 51 of Title 38 of the United States Code, do not apply to vocational rehabilitation benefits that instead are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Moreover, insofar as VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim and give assistance in obtaining records in its custody, and those not in the custody of a Federal Department or Agency, see 38 C.F.R. § 21.33 (2014), the Board finds that all known and available records relevant to this claim have been obtained.  The has not contended otherwise.  Consequently, no further notice or assistance is required. 




II.  Legal Criteria and Analysis

The Veteran was initially determined to have met the qualifications for basic entitlement to Chapter 31 benefits (VR&E) in July 2000.  Since that time, many Individualized Written Rehabilitation Plans (IWRP) were developed with multiple vocational goals.  These vocational goals included human resource specialist (July 2000), broadcaster (March 2004), criminal investigator (August 2004), special education teacher (January 2006, July 2006, March 2009, June 2011 and August 2011), education administrator (February 2012), and social worker (July 2013).  During the course of his rehabilitation, he obtained, among other things, a Master in Arts Degree in Teaching from Northern Kentucky University, a Master of Education Administration from Xavier University, The Alternative Teaching Certificate in Special Education, The Ohio State Special Education Certification, payment for PRAXIS I examination, and The Principles License.  The record reflects that he has been employed as a special education teacher since at least 2008.  

The records show that by March 2009, the Veteran began indicating a desire to pursue a career path other than special education.  He reported that the stress of this career path was aggravating his service-connected mental disorder.  After initially declining to approve such a shift, VA changed its course after the Veteran submitted an August 2011 report from his psychologist which indicates that, while the Veteran has had "modest success" as a special education teacher, his many emotional and psychological challenges persist.  He was noted to have made progress in meeting intrapersonal and interpersonal challenges, but was noted to "certainly [have] much farther to go."  Based upon these findings, VA approved the subsequent changes in IWRP to education administrator (February 2012) and social worker (July 2013).  The record shows that obtaining employment in school administration was difficult and then a plan for social welfare work was approved.  During the course of planning for his social work IWRP, the Veteran developed a business plan for a non-profit organization working with and tutoring African American youth.  The record is clear in showing that he received support for this plan, to include from the VA VR&E office.  In August 2013, however, the Veteran was notified that his self-employment plan was not approved and he would receive no additional funding or support.  The Veteran was also notified that VA would also not support a plan for further training toward a doctoral degree or any further education certifications.  In October 2013, the Veteran was notified that his VR&E benefits were discontinued, as he had reached maximum rehabilitation gain, also noting that the Veteran refused recent assistance via contractual employment services in an effort to assist the Veteran in finding alternative suitable employment.  Thereafter, the Veteran's VR&E file was placed in discontinued/closed status.  The Veteran has perfected an appeal as to this determination.

Initially, the Board notes that the various IWRP's indicate the program goal of obtaining and maintaining employment in the particular field noted.  Again, the record reflects that the Veteran has been employed as a special education teacher throughout the pendency of this appeal.

In pertinent part, the goal of the vocational rehabilitation program pursuant to Chapter 31 is to enable a veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70.  Rehabilitation to the point of employability may include the services needed to train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into an occupation, he shall be trained to that level.  38 C.F.R. § 21.72(a)(2).

The purpose of "rehabilitated" status is to identify those cases in which the goals of the rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283.

For purposes of Chapter 31, 38 C.F.R. § 21.283(a) provides that a veteran shall be declared rehabilitated when he or she has overcome the employment handicap to the maximum extent feasible as described in paragraph (c), (d) or (e) of this section. The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a nonpay basis which is consistent with the veteran's abilities, aptitudes and interests if the criteria contained in paragraph (c) (1) or (2) of this section are otherwise met.  38 C.F.R. § 21.283(b).

Also, 38 C.F.R. § 21.283(c) provides for cases where rehabilitation to the point of employability has been achieved.  A veteran who has been found rehabilitated to the point of employability shall be declared rehabilitated if he or she:  (1) Is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days; (2) Is employed in an occupation unrelated to the occupational objective of the veteran's rehabilitation plan for at least 60 continuous days if the veteran concurs in the change and such employment: (i) Follows intensive, yet unsuccessful, efforts to secure employment for the veteran in the occupation objective of a rehabilitation plan for a closely related occupation contained in the veteran's rehabilitation plan; (ii) Is consistent with the veteran's aptitudes, interests, and abilities; and (iii) Utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or (3) Pursues additional education or training, in lieu of obtaining employment, after completing his or her prescribed program of training and rehabilitation services if: (i) The additional education or training is not approvable as part of the veteran's rehabilitation program under this chapter; and (ii) Achievement of employment consistent with the veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c).

The provisions for reentrance into a rehabilitation program are set forth in 38 C.F.R. § 21.284.  After a veteran has received VA vocational rehabilitation services, and has been found to be rehabilitated, that veteran may be provided an additional period of training or services only if the following conditions are met:  (1) The veteran has a compensable service-connected disability and either; (2) Current facts, including any relevant medical findings, establish that the veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts preclude him or her from performing the duties of the occupation for which the veteran previously was found rehabilitated; or (3) The occupation for which the veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.  38 C.F.R. § 21.284(a).

Here, the evidence confirms the Veteran previously had established several IWRPs, the last of which had a goal of obtaining and maintaining employment in the occupational group of social work.  In order to effectuate this plan, the Veteran developed a business plan for a non-profit organization.  In fact, the July 2013 IWRP indicates the Veteran would complete required activities to determine feasibility for self-employment operating a non-profit mentoring/tutoring program for African-American boys and young men.  The record clearly indicates VA's initial approval of this IWRP and action toward assisting the Veteran develop his business plan for self-employment.  

A program of vocational rehabilitation benefits and services may include self-employment for an individual if VA determines that such an objective is a suitable vocational goal.  38 C.F.R. § 21.257(a).  VA will conduct a comprehensive review and analysis of the feasibility of a proposed business plan, as submitted by the individual or developed with VA's assistance, prior to authorizing a rehabilitation plan leading to self-employment (a "self-employment plan").  The feasibility analysis must include, in pertinent part, evidence of coordination with the Small Business Administration to secure special consideration under Section 8 of the Small Business Act, as amended.  38 C.F.R. § 21.257(f) (5).  For consideration under the Small Business Act, a Service Disabled Veteran-Owned Small Business is defined under 38 U.S.C.A. § 101(16) as a small business concern that is at least 51 percent owned by one or more service disabled veterans.  Thus, a non-profit organization such as the one proposed by the Veteran in this case cannot be supported by VR&E services, as it cannot meet the requirement of 38 C.F.R. § 21.257(f) (5).  A non-profit organization is not a small business as defined by 38 U.S.C.A. § 101(16) and therefore cannot secure special consideration under Section 8 of the Small Business Act, as required by 38 C.F.R. § 21.257(f) (5).  For this reason, VA notified the Veteran in August 2013 that it would not authorize the Veteran's self-employment plan.  The Board indeed recognizes that it is unfortunate and perhaps unfair that VR&E Services initially led the Veteran to believe and initiate action as though his non-profit business plan was a viable option.  However, under the law, such a plan is prohibited.  There is simply no basis within the applicable law that the Board can overturn this finding.

Following the determination that the Veteran's self-employment plan could not be approved, VA determined that the Veteran had reached maximum rehabilitation gain and would not be provided for further training toward a doctoral degree or further education certifications.  Pursuant to 38 U.S.C.A. § 3105(b)(1), a veteran's period of vocational rehabilitation may not exceed 48 months.  There are several situations where the Secretary may extend the period of vocational rehabilitation.  Here, the Veteran already received well above and beyond the maximum 48 months of vocational rehabilitation.  During such rehabilitation, the Veteran obtained a Master's Degree in both teaching and education administration, as well as the necessary certifications to teach.  Again, the record reflects that he has been employed as a teacher for many years.  Any additional education or training than that already received is unnecessary to accomplish the purposes of the Veteran's rehabilitation program.  He has obtained and maintained employment as a special education teacher.  Further, while this has not been deemed an optimal career, according to the record, the Veteran refused to work with the VR&E Employment Coordinator and refused a referral to the Department of Labor, which partners with the Ohio Department of Jobs and Family Services to search for and develop employment opportunities.  See August 2013 and October 2013 correspondence to the Veteran.  Thus, the Board finds that the Veteran has chosen to remain on his current career path, which indeed he was prepared for by way of the education and training received under VR&E.  In that he is essentially voluntarily remaining in the field of special education teaching and has done so for many years, the Veteran's IWRP goal of obtaining and maintaining such employment is met.  Moreover, his IWRP does not confine him to seeking employment only in that area.  He has a Master's Degree in teaching and education administration and may obtain employment in a variety of fields with that degree, including in areas more related to his current interests.

The Veteran met the goal of rehabilitation after successful completion of VR&E. He attained his goal of receiving education and training to obtain and maintain employment in his desired field.  With his advanced degrees, he is qualified for a number of suitable jobs that match his abilities and aptitudes.  He argues that his current job aggravates his service-connected disabilities; however, he has opted not to utilize available VA resources to obtain a new job.  As noted above, the goal of Chapter 31 benefits is, in large part, for a veteran to be employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70.  Receipt of these benefits does not guarantee him unlimited education in the area of his interest, nor is it reasonable for him to expect so when his area of interest has changed several times since 2000.  He already has had many IWRPs, so accommodation and extension of his benefits were provided.  While he may wish to seek further education, to include a doctorate degree, and this certainly is his personal right, he is rehabilitated to the point of employability and is choosing not to seek suitable employment at this time by his election, not by any guarantee or right under VA law or regulation.  The Veteran's appeal related to the discontinued status of his VR&E benefits must be denied.


ORDER

The Board having determined that the decision declaring the Veteran rehabilitated for purposes of VR&E was proper, to include the determination that an additional program for self-employment is not warranted for a non-profit business, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


